Citation Nr: 0009947
Decision Date: 08/01/00	Archive Date: 09/08/00



DOCKET NO.  98-17 962	)	DATE AUG 01, 2000
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon





ORDER

     The following corrections are made in a decision issued by the Board in this case on April 13, 2000:

Delete:  C 61 181 175, heading, each page

Add:  C 6 118 175 , heading, each page



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


Citation Nr: 0009947	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-17 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to VA benefits under the provisions of 
38 U.S.C.A. § 1151 for memory loss claimed to have resulted 
from VA medical treatment in May 1995.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs



REMAND

The veteran had active duty from August 1943 to March 1946.

The veteran contends that the improper administration of 
Tegretol during a VA hospitalization in May 1995 resulted in 
permanent memory loss and the onset of Parkinson's disease, 
and she requests VA benefits to compensate her for this loss.

Upon initial review of the claims file, two procedural flaws 
are apparent.  Although a summary is available for review, 
the complete records reflecting the veteran's VA 
hospitalization from May 22, 1995, to June 1, 1995, are not 
contained in the file and thus not available to adjudicators 
for review.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Secondly, although the veteran herself very articulately 
asserts that the VA administration of Tegretol in May 1995 
has led to permanent mental disability, she has not presented 
evidence of a medical nature tending to demonstrate this 
point.  Generally, lay persons ostensibly untrained in 
medicine can provide personal accounts of symptomatology, but 
cannot provide evidence constituting a medical conclusion, 
such as an opinion as to the medical characteristics of 
symptoms or the etiology of a disease.  For the most part, 
medical testimony must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In her October 1998 substantive appeal, however, she asserts 
that her private physician, Dr. Woolever at Kaiser 
Permanente, "feels that both my Parkinson's Disease and 
sudden memory loss can best be explained by Tegretol toxicity 
and its known neurotoxic effects."  Although copies of some 
Kaiser Permanente treatment records are contained in the 
claims file, no medical opinion to this effect from any 
physician appears in these records.  When a claimant has 
reported the existence of evidence which could serve to 
render a claim well grounded, the VA has an obligation to 
advise the claimant of the evidence needed to complete the 
application.  Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain complete records 
reflecting the veteran's VA 
hospitalization from May 22, 1995, to 
June 1, 1995 for inclusion in her claims 
file.

2.  The RO should specifically inform the 
veteran that medical evidence, such as a 
statement from her private physician, 
tending to show a medical connection 
between the May 1995 VA treatment with 
Tegretol and her subsequent memory loss 
and the development of Parkinson's 
disease, is necessary to render her claim 
well-grounded.  Furthermore, the RO 
should advise her that she should submit 
any evidence of this nature in support of 
her claim within a reasonable time frame.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board of 
Veterans' Appeals (Board), if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
veteran need take no action until notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).







